Exhibit 10.2
HEALTHSPRING, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of this  _____  day of                     , 20_____  (the “Grant
Date”), by and between HealthSpring, Inc., a Delaware corporation (together with
its Subsidiaries and Affiliates, the “Company”), and                      (the
“Optionee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the HealthSpring, Inc. Amended and Restated
2006 Equity Incentive Plan (the “Plan”).
WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, par value $0.01 per
share, of the Company (the “Shares”); and
WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Grant of Option.
The Company grants as of the date of this Agreement the right and option (the
“Option”) to purchase                      Shares, in whole or in part (the
“Option Stock”), at an exercise price of
                                         and No/100 Dollars
($                    ) per Share, on the terms and conditions set forth in this
Agreement and subject to all provisions of the Plan. The Optionee, holder or
beneficiary of the Option shall not have any of the rights of a stockholder with
respect to the Option Stock until such person has become a holder of such Shares
by the due exercise of the Option and payment of the Option Payment (as defined
in Section 3 below) in accordance with this Agreement.
The Option shall be a non-qualified stock option. In order to provide the
Company with the opportunity to claim the benefit of any income tax deduction
which may be available to it upon the exercise of the Option, and in order to
comply with all applicable federal or state tax laws or regulations, the Company
may take such action as it deems appropriate to ensure that, if necessary, all
applicable federal, state or other taxes are withheld or collected from the
Optionee.
Exercise of Option.
(a) Except as otherwise provided herein, this Option shall become vested and
exercisable (i) with respect to fifty percent (50%) of the Option granted herein
on the second anniversary of the Grant Date, and (ii) with respect to an
additional twenty-five percent (25%) of the Option Stock granted herein on each
of the third and fourth anniversaries of the Grant Date if and only if the
Optionee shall have been continuously employed by the Company from the date of
this Agreement through and including such dates. Notwithstanding the above, each
outstanding unvested Option shall vest and become exercisable in full in the
event of the Optionee’s death, Disability or Retirement, provided the Optionee
has remained continuously employed by the Company from the date of this
Agreement to such event. If the Optionee’s termination meets the requirements of
an Early Retirement (as defined below), this Option shall vest as though the
Optionee had undergone a Retirement. “Early Retirement” means retirement with
the express consent of the Committee at or before the time of such retirement,
from active employment with the Company prior to age sixty-five (65).

 

 



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, upon the termination of the Optionee’s
employment within one year following a Change in Control, if the Optionee’s
employment with the Company (or its successor) is terminated by (A) the Optionee
for Good Reason, or (B) the Company for any reason other than for Cause, each
outstanding unvested Option shall vest and become exercisable in full; provided
that in the event this Award is not assumed by the Acquiror under the terms set
forth in Section 13(a) of the Plan, this Option shall become fully vested and
exercisable (to the extent not previously terminated) with respect to 100% of
the Option Stock.
Manner of Exercise. The Option may be exercised in whole or in part at any time
within the period permitted hereunder for the exercise of the Option, with
respect to whole Shares only, by serving written notice of intent to exercise
the Option delivered to the Company at its principal office (or to the Company’s
designated agent), stating the number of Shares to be purchased, the person or
persons in whose name the Shares are to be registered and each such person’s
address and social security number. Such notice shall not be effective unless
accompanied by payment in full of the Option Price for the number of Shares with
respect to which the Option is then being exercised (the “Option Payment”) and,
except as otherwise provided herein, cash equal to the required withholding
taxes as set forth by Internal Revenue Service and applicable state tax
guidelines for the employer’s minimum statutory withholding. The Option Payment
shall be made in cash or cash equivalents or in whole Shares previously acquired
by the Optionee and valued at the Shares’ Fair Market Value on the date of
exercise (or next succeeding trading date if the date of exercise is not a
trading date), or by a combination of such cash (or cash equivalents) and
Shares. Subject to applicable securities laws, the Optionee may also exercise
the Option (a) by delivering a notice of exercise of the Option and by
simultaneously selling the Shares of Option Stock thereby acquired pursuant to a
brokerage or similar agreement approved in advance by proper officers of the
Company, using the proceeds of such sale as payment of the Option Payment,
together with any applicable withholding taxes, or (b) by directing the Company
to withhold that number of whole Shares otherwise deliverable to the Optionee
pursuant to the Option having an aggregate Fair Market Value at the time of
exercise equal to the Option Payment. Unless otherwise provided by the Committee
at any time, to satisfy any applicable withholding taxes, in lieu of cash the
Optionee may direct the Company to withhold that number of whole Shares
otherwise deliverable to the Optionee pursuant to the Option.
Termination of Option. The Option will expire ten (10) years from the date of
grant of the Option (the “Term”) with respect to any then unexercised portion
thereof, unless terminated earlier as set forth below:
Termination by Death. If the Optionee’s employment by the Company terminates by
reason of death, or if the Optionee dies within three (3) months after
termination of such employment for any reason other than Cause, this Option may
thereafter be exercised, to the extent the Option was exercisable at the time of
such termination (after giving effect to any acceleration of vesting provided
for in Section 2 above), by the legal representative of the estate or by the
legatee of the Optionee under the will of the Optionee, for a period of one
(1) year from the date of death or until the expiration of the Term of the
Option, whichever period is the shorter.

 

 



--------------------------------------------------------------------------------



 



Termination by Reason of Disability. If the Optionee’s employment by the Company
terminates by reason of Disability, this Option may thereafter be exercised, to
the extent the Option was exercisable at the time of such termination (after
giving effect to any acceleration of vesting provided for in Section 2 above),
by the Optionee or personal representative or guardian of the Optionee, as
applicable, for a period of three (3) years from the date of such termination of
employment or until the expiration of the Term of the Option, whichever period
is the shorter.
Termination by Retirement or Early Retirement. If the Optionee’s employment by
the Company terminates by reason of Retirement or Early Retirement, this Option
may thereafter be exercised by the Optionee, to the extent the Option was
exercisable at the time of such termination (after giving effect to any
acceleration of vesting provided for in Section 2 above), for a period of three
(3) years from the date of such termination of employment or until the
expiration of the Term of the Option, whichever period is the shorter.
Termination for Cause. If the Optionee’s employment by the Company is terminated
for Cause, this Option shall terminate immediately and become void and of no
effect.
Other Termination. If the Optionee’s employment by the Company terminates for
any reason other than for Cause, death, Disability, Retirement or Early
Retirement, this Option may be exercised, to the extent the Option was
exercisable at the time of such termination (after giving effect to any
acceleration of vesting provided for in Section 2 above), by the Optionee for a
period of three (3) months from the date of such termination of employment or
the expiration of the Term of the Option, whichever period is the shorter.
No Right to Continued Employment. The grant of the Option shall not be construed
as giving the Optionee the right to be retained in the employ of the Company,
and the Company may at any time dismiss the Optionee from employment, free from
any liability or any claim under the Plan.
Adjustment to Option Stock. The Committee may make equitable and appropriate
adjustments in the terms and conditions of, and the criteria included in, this
Option in recognition of unusual or nonrecurring events (and shall make the
adjustments for the events described in Section 4.2 of the Plan) affecting the
Company or the financial statements of the Company or of changes in applicable
laws, regulations, or accounting principles in accordance with the Plan,
whenever the Committee determines that such event(s) affect the Shares. Any such
adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.
Amendments to Option. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Optionee or any holder or beneficiary of the Option
shall not to that extent be effective without the consent of the Optionee,
holder or beneficiary affected.

 

 



--------------------------------------------------------------------------------



 



Limited Transferability. During the Optionee’s lifetime, this Option can be
exercised only by the Optionee. This Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Optionee
other than by will or the laws of descent and distribution. Any attempt to
otherwise transfer this Option shall be void. No transfer of this Option by the
Optionee by will or by laws of descent and distribution shall be effective to
bind the Company unless the Company shall have been furnished with written
notice thereof and an authenticated copy of the will and/or such other evidence
as the Committee may deem necessary or appropriate to establish the validity of
the transfer.
Reservation of Shares. At all times during the term of this Option, the Company
shall use its best efforts to reserve and keep available such number of Shares
as shall be sufficient to satisfy the requirements of this Agreement.
Plan Governs. The Optionee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof. The terms of this Agreement are governed by the terms of the
Plan, and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.
Severability. If any provision of this Agreement is, or becomes, or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
Notices. All notices required to be given under this Award shall be deemed to be
received if delivered or mailed as provided for herein to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.

         
 
  To the Company:   HealthSpring, Inc.
 
      9009 Carothers Parkway
 
      Suite 501
 
      Franklin, Tennessee 37067
 
      Attn: Corporate Secretary
 
       
 
  To the Optionee:   The address then maintained with respect to the Optionee in
the Company’s records.

Governing Law. The validity, construction and effect of this Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to conflicts of laws principles.
Resolution of Disputes. Any dispute or disagreement which may arise under, or as
a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Optionee and the Company for all purposes.

 

 



--------------------------------------------------------------------------------



 



1. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Optionee’s legal representative and assignees. All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be binding upon the Optionee’s heirs, executors, administrators,
successors and assignees.
IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written.

                  HEALTHSPRING, INC.    
 
           
 
  By:        
 
     
 
   
 
                OPTIONEE:    
 
                          Signature    

 

 